       2:17-cr-20037-JES-JEH # 490         Page 1 of 4                                        E-FILED
                                                              Thursday, 03 October, 2019 01:35:34 PM
                                                                         Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
       Plaintiff,                         )
                                          )
              vs.                         )      Case No. 17-CR-20037
                                          )
BRENDT A. CHRISTENSEN,                    )
                                          )
       Defendant.                         )

         THE UNITED STATES OF AMERICA’S MEMORANDUM OF LAW
                  REGARDING UNSEALING DOCUMENTS

       NOW COMES the United States of America, by John C. Milhiser, United States

Attorney for the Central District of Illinois, Eugene L. Miller and Bryan D. Freres,

Assistant United States Attorneys, and Department of Justice Trial Attorney James B.

Nelson, and respectfully files this brief, concurring with the Court that all of the sealed

documents in this case should be unsealed, but requesting the redaction of the name of

an alleged victim who was not permitted to testify during the trial, and the names of

any other potential witnesses who did not testify.

       “[T]he courts of this country recognize a general right to inspect and copy public

records and documents, including judicial records and documents.” Nixon v. Warner

Comm., Inc., 435 U.S. 589, 597-98 (1978). The right, however, is not absolute. In an effort

to protect ongoing criminal investigations and to ensure a defendant is not unfairly

prejudiced by extrajudicial statements, courts routinely seal materials to protect an

ongoing criminal matter. See Times Mirror Co. v. United States, 873 F.2d 1210, 1218-19 (9th
       2:17-cr-20037-JES-JEH # 490           Page 2 of 4



Cir. 1989); In re Search Warrant, 855 F.2d 569, 573, 575 (8th Cir. 1988); Matter of Sealed

Affidavit(s) to Search Warrants, 600 F.2d 1256 (9th Cir. 1979). See also Shea v. Gabriel, 520

F.2d 879 (1st Cir. 1975); United States v. Hubbard, 650 F.2d 293 (D.C. Cir. 1980); In re

Braughton, 520 F.2d 765, 766 (9th Cir. 1975); In re State (Bowman Search Warrants), 781

A.2d 988, 994 (N.H. 2001).

       Now that this case has been resolved and the Court’s judgment is final, those

valid reasons for sealing court filings (i.e., protecting ongoing criminal investigations

and the defendant’s right to a fair trial) no longer exist. Therefore, the United States

concurs that, pursuant to Nixon, the sealed judicial documents in this case should be

unsealed and available to the public.

       The United States proposes, however, that the name of an alleged victim be

redacted from those unsealed documents, specifically, docket entries 238, 239, 282, 316,

351, and 365. (The proposed redactions are attached hereto as exhibits.) This alleged

victim was not permitted to testify during the case. Therefore, public disclosure of the

alleged victim’s name would serve no purpose other than potentially to embarrass or

harass the alleged victim.

       The United States also proposes that the names of any other potential witnesses

who did not testify be redacted, as well. Disclosure of their names would also serve no

purpose other than embarrassment or harassment. Specifically, the United States

proposes that the names of the potential witnesses identified by the defendant in docket

entry 239 be redacted. (The proposed redactions are attached hereto as exhibits.)



                                               2
       2:17-cr-20037-JES-JEH # 490       Page 3 of 4



      WHEREFORE, the United States concurs with the Court that the sealed judicial

documents in this matter be unsealed, but respectfully requests that the Court redact

the names of individuals who were not permitted to or did not testify during the trial.



      Respectfully Submitted

      JOHN C. MILHISER
      UNITED STATES ATTORNEY

      /s/Eugene L. Miller                           /s/ James B. Nelson
      Eugene L. Miller                              James B. Nelson
      Assistant United States Attorney              Trial Attorney
      201 S. Vine St., Suite 226                    Capital Case Section
      Urbana, IL 61802                              United States Department of Justice
      Phone: 217/373-5875                           1331 F. Street NW, Room 625
      Fax: 217/373-5891                             Washington, DC 20004
      eugene.miller@usdoj.gov                       Phone: 202/598-2972
                                                    james.nelson@usdoj.gov

      /s/Bryan D. Freres
      Bryan D. Freres
      Assistant United States Attorney
      201 S. Vine St., Suite 226
      Urbana, IL 61802
      Phone: 217/373-5875
      Fax: 217/373-5891
      bryan.freres@usdoj.gov




                                            3
       2:17-cr-20037-JES-JEH # 490         Page 4 of 4



                               CERTIFICATE OF SERVICE

       I hereby certify that on October 3, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to counsel of record.

                                          /s/Eugene L. Miller
                                          Eugene L. Miller
                                          Assistant United States Attorney
                                          201 S. Vine St., Suite 226
                                          Urbana, IL 61802
                                          Phone: 217/373-5875
                                          Fax: 217/373-5891
                                          eugene.miller@usdoj.gov




                                             4
